Citation Nr: 1817650	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether reduction of the disability rating for bilateral hearing loss from 100 percent to a noncompensable rating, effective November 1, 2011, was proper.

2.  Entitlement to a compensable rating for bilateral hearing loss from November 1, 2011.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the increased rating claim for bilateral hearing loss, a remand is required for a current examination.  During his January 2018 hearing, the Veteran stated that although the disability rating for his hearing was reduced, his hearing had not improved.  See Hearing transcript entered in Caseflow Reader in January 2018 at 2-3.  The Veteran requested a new hearing exam to evaluate the severity of his hearing loss.  See id. at 3.  The Board notes that the Veteran's last examination was in October 2013.  Therefore, the Veteran should be afforded an examination to determine the current severity of his bilateral hearing loss.

In September 2011, the Veteran was diagnosed with PTSD.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2012 at 1.  The Veteran stated that while in service, a Chief Master Sergeant harassed him on a daily basis and made his life miserable.  See id.  The Veteran further stated that the mental stress was overwhelming and unbearable.  The Veteran stated that this stress contributed to his PTSD.  See id.  

Regarding his depression, the Veteran contends that his bilateral hearing loss caused his depression.  See id. at 11.  The Veteran stated that because of his bilateral hearing loss, he continually asked people, especially his second wife, to repeat themselves or he had to be face to face in order to hear.  His second wife became tired of having to repeat herself and ended the relationship.  The Veteran stated that his hearing loss caused him to lose his relationship, and he became depressed because of it.  See id. at 11-12.

The Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA or private treatment records and any other relevant evidence pertaining to his claim.  Associate any outstanding records with the claims file. 

2.  Thereafter, schedule a VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.

The supporting rationale for all opinions expressed must be provided.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.  

Based on a review of the entire record, the examiner should respond to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disability had its onset during active service or is etiologically related to the Veteran's active duty service?

b.  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his reported stressor?

The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




